NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS 6.82% FIRST QUARTER 2 LATROBE, PA, May 4, 2010 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended March 31, 2010. The Company earned $1,350,000 (or $.47 per average share outstanding) in 2010 compared to $1,269,000 (or $.44 per average share outstanding) in 2009. President and Chief Executive Officer Gregg E. Hunter noted, “First quarter 2010 post-tax net income for Commercial National Financial Corporation increased $81,000, or 6.38%, to $1,350,000 in comparison to 2009’s first quarter. Earnings per share rose 6.82%. First quarter 2010 return on average assets (ROA) and return on average equity (ROE) were 1.45% and 12.31% respectively. These high levels of profitability performance favorably compare to prevailing banking industry norms and also support the Company’s very attractive quarterly cash dividend payments to our shareholders. Net interest margin and earning asset credit quality with both loans and investment securities remained strong during 2010’s first quarter. In addition, the Company’s broad funding base of well-diversified deposits, non-deposit borrowings and capital experienced further volume, composition and cost improvements throughout 2010’s first quarter.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (audited) (Dollars in thousands) March 31, March 31, ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 48 29 Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Other liabilities Short-term borrowings Long-term borrowings Total liabilities Shareholders' equity Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 and 2,872,753 shares outstanding in 2010 and 2009, respectively Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 and 727,247 shares in 2010 and 2009 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Three Months Ended March 31, March 31, INTEREST INCOME: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Exempt from federal income taxes 13 Other 1 1 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 41 58 Interest on long -term borrowings 59 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Other service charges and fees Income from investment in life insurance Other income 46 50 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment Pennsylvania shares tax Legal and professional FDIC Insurance 82 11 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ $ Average Shares Outstanding Earnings Per Share $ $
